 In the Matter of TIMES APPLIANCE COMPANY, INC., EMPLOYERandOWENJ.ROGERS, PETITIONERandUNITED OFFICE &PROFESSIONALWORKERS OF AMERICA, LOCAL 16, CIO, UNIONCase No. 2-RD-30.-Decided July 14,1948DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing arefree fromprejudicial errorand are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panelconsisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the employees as defined bySection 9 (a) of the amended Act.The Union, a labor organizationaffiliatedwith the Congress ofIndustrial Organizations, is the contractual bargaining representativeof these employees.3.A question of representation exists concerning the representa-tion of employees of the Employer, within the meaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act*Houston, Murdock,and Gray.IThe current contract between the Union and the Employer was executed on March 31,1948, and was an extension with modifications,of a contract whose initial period expiredon April 1,1948The original contract was subject to automatic renewal for an addi-tional 1-year period in the absence of notification before April 1, 1948, of a desire to modifyit.The petition herein was filed on January28, 1948Inasmuch as the petition was filedbefore the execution of the extension agreement,the agreement cannot, under well-estab-lished principles of the Board, bar an election at this time.SeeMatter of NorthwesternPublishing Company(WDAN),71 N. L. it. B.167, 170, footnote 6 and cases cited therein.78 N. L. R. B., No. 39.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act': 2All employees in the Employer's office located at 353 Fourth Avenue,New York City, excluding sales persons, confidential employees, andsupervisors.DIRECTION OF ELECTION 3 -As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203,61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by United Office & ProfessionalWorkers ofAmerica, Local 16, CIO.2 Althoughthe record disclosesfactors ofintegration between the operations of theEmployer andthoseof the Times-Columbia Corporation and O. W Ray Corporation, weneverthelessreject the Union's contentionthat only a unit of allthree Employers is appro-priate.In so concluding,we rely on the factsthat the threecorporations are engaged inthe business of selling and distributing different products;that theyoperate as three dis-tinctenterpriseswith no interchange of employees between them, that any workperformedby the Employerfor the othertwo corporations is on a reimbursable basis , andthat thebargaininghistory ofthese corporations disclosesthat theemployees of each corporationhave beenbargained for in separate unitsB Inasmuch as the Union has failedto comply withthe registration and filing require-ments of Section 9(f)and(h) of the amendedAct,we shallin accordance with ourusual policy place the Union's name on theballot inthe election,subject tothe following:The Unionwill be certified if it wins the election and is then in compliance with Section9 (f) and(h) of the Act;absent such compliance,the Board will onlycertify the arith-metical results of the electionSeeMatter of Burry Biscuit Corporation,76 N. L. R.B. 640.